Citation Nr: 0009714	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  95-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs benefits


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from June 1938 to July 1959.  
He died in September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which declined to reopen the appellant's claim of entitlement 
to recognition as the veteran's surviving spouse for the 
purposes of VA benefits.

In September 1996, the Board determined that new and material 
evidence had not been received to reopen the appellant's 
claim of entitlement to recognition as the veteran's 
surviving spouse for the purposes of VA benefits.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 1997 order, the 
Court granted a joint motion for remand, vacating the Board's 
decision and remanding for additional proceedings.

In April 1998, the Board reopened the appellant's claim and 
remanded the case for further development.  The RO, after 
readjudicating the claim based on the requested development, 
continued its denial of the appellant's claim.  The case has 
returned to the Board for appellate review.




FINDINGS OF FACT

1.  The appellant was married to her first husband in January 
1968.  They separated in 1975 but the marriage was not 
formally terminated.

2.  The veteran and the appellant were married in July 1982 
in the Philippines, and in October 1983 in Arizona.

3.  The veteran died in September 1984.

4.  The appellant's first husband did not abandon her from 
1975 to 1982, and she knew he was alive and where he lived 
during this time.

5.  The evidence reflects that the appellant was aware of 
impediments when she married the veteran in July 1982 in the 
Philippines, and in October 1983 in Arizona, in that she knew 
of her own previous marriage and that her husband from that 
marriage was still alive.


CONCLUSION OF LAW

The appellant's marriage to the veteran in July 1982 in the 
Philippines, and in October 1983 in Arizona, may not be 
deemed valid for VA purposes.  The criteria for recognition 
of the appellant as the surviving spouse of the veteran have 
not been met.  38 U.S.C.A. §§ 101(3), 103 (West 1991); 38 
C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is the veteran's lawful 
surviving spouse and should be awarded VA death benefits on 
that basis.

In the interest of clarity, the Board will initially review 
the factual background of this case; then discuss the 
pertinent law and VA regulations which are applicable; and 
then analyze the appellant's claim and render a decision.

Factual Background

The evidence reflects that the veteran and the appellant were 
married in July 1982 in the Philippines, and in October 1983 
in Arizona.  The veteran died in September 1984.  In October 
1984, the appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation or Death Pension 
Benefits.  On the application, the appellant indicated that 
she married the veteran in July 1982, and that she had never 
been married to anyone else.  

Along with the VA Form 21-534, the appellant also submitted 
the birth certificates of her two children, her daughter in 
November 1968 and her son in 1970.  Her daughter's birth 
certificate indicated that the child was legitimate and that 
the appellant was married to her daughter's father (J.B.) on 
January [redacted] 1968.

As a result, the RO requested an explanation from the 
appellant.  In response, the appellant submitted a sworn 
affidavit attesting that, when she married the veteran on 
July [redacted] 1982, she was already married to J.B. on January [redacted] 
1968 in Castillejos, Zambales.  She indicated that she had 
not seen nor heard of J.B. for more than seven years, and 
that he had abandoned her and her children sometime in the 
early part of 1975 continuously until the present time.  She 
had unsuccessfully exerted all efforts within her power and 
resources to look for him.  She married the veteran in the 
honest belief that J.B. was presumptively dead at that time 
because of his continuous and uninterrupted absence for more 
than seven years.

In April 1985, the appellant submitted a VA Form 21-1775, 
Statement of Disappearance.  She reported that J.B. had 
disappeared in 1975, and that he was last seen during the 
Olongapo Fiesta in December 1975 by a witness, F.F., who 
lived in Olongapo City.  She also reported that she did not 
notify the police when J.B. disappeared.  

According to a VA investigator's November 1985 report, he 
interviewed the appellant, the appellant's daughter, and 
J.B.'s relatives.  J.B.'s relatives essentially reported that 
he had lived in Castillejos after separating from the 
appellant.  

The investigator concluded based on his interview with the 
appellant that she was evasive.  She admitted to the 
investigator that she did not care to look for J.B. prior to 
marrying the veteran because she had no interest in seeing 
him.  She described it as a chance of a lifetime, a proposal 
of marriage to an American who could support her.  The 
appellant's daughter was also evasive, however, she admitted 
that she knew that J.B. was alive.  The investigator 
concluded that J.B. never left Castillejos, and the appellant 
never made a diligent effort to locate him.  The investigator 
attached a copy of the marriage contract between the 
appellant and J.B. dated January [redacted] 1968.

In November 1985, the VA investigator deposed, under oath, 
the appellant, J.B., J.B.'s mother, the daughter of the 
appellant and J.B., and a neighbor who lived in the same 
town.

The appellant testified that J.B. left for no apparent reason 
in 1975.  Around two months later she went to Olongapo City 
to look for work.  She left her two children with her mother, 
although her daughter stayed with J.B.'s mother for a brief 
time.  For the next several years she returned to visit her 
children on occasion, but she lived elsewhere.  She never saw 
J.B. when she visited her children, and she never tried to 
find him.  She did not report him missing to the police, but 
she did inquire about him.  She discovered that he was 
working as a taxi driver.  She recounted that her parents 
never heard from J.B.  She recalled approaching J.B. for the 
purpose of getting his consent so that the veteran could 
adopt the two children.  She was married to the veteran at 
that time.  She denied coaching J.B. in an attempt to obtain 
Social Security Administration benefits.  She did not know if 
J.B. ever visited her children while she was not living with 
them.  She denied seeing him for seven years after he left in 
1975.  She never spoke to her mother-in-law during this time.  
She indicated that the veteran prodded her to marry him even 
though she was not divorced from J.B.  

J.B. testified that after they separated in 1975, the 
daughter lived with the paternal grandmother and the son 
lived with the maternal grandmother.  He stated that the 
appellant knew where he was after they separated and he never 
left the town they were living in.  He admitted to lying to 
another investigator, probably from SSA, that he was absent 
for ten years.  He lied because the appellant asked him.  

The appellant's daughter testified that prior to living with 
her mother and the veteran in 1979, she lived with her 
paternal grandmother.  Her brother lived with her maternal 
grandmother.  During this time, J.B. worked at the military 
base nearby.  Although he seldom lived at the paternal 
grandmother's house, the daughter testified that she saw him 
all of the time.  J.B. had his own house close by.  She added 
that her mother, the appellant, knew that J.B. was alive, but 
she did not know his whereabouts.  To her knowledge, J.B. was 
never declared missing by the police.  She knew that he was 
alive in 1981.  She concluded by saying that her mother had 
looked for him but she never heard about him.  The daughter 
indicated that she did not tell her mother, that she used to 
see J.B.

J.B.'s mother testified that he did not leave town after he 
and the appellant separated.  She reported that the appellant 
initiated the separation by leaving town.  She has not spoken 
to the appellant since then.

A neighbor who knew the appellant and J.B. testified that he 
stayed in town after the separation and essentially never 
left.

According to a July 1989 decision by the Regional Trial Court 
of the Third Judicial Region of the Philippines the veteran's 
marriage to the appellant was valid.

In October 1990 the appellant testified before a hearing 
officer at the RO.  She submitted a copy of a Court Order and 
a decision dated July 1989.  

In January 1984, the Superior Court of Guam annulled her 
first marriage ab initio.  

In March 1995, the appellant appeared before a hearing 
officer at the RO.  She presented the October 1990 Entry of 
Judgment that declared the marriage of the appellant and the 
veteran "valid."  The "Judgment" also provided that the 
appellant and J.B. were free to live together as husband and 
wife, "since by the death of [the veteran], and the 
reappearance of the [first husband], their marriage still 
subsists."  (emphasis added).  

In July 1998, a representative of VA deposed the appellant 
under oath.  She testified that she had been married to two 
different men.  The first to J.B. in January 1968 and the 
second to the veteran in July 1982.  He first marriage was 
not legally annulled or terminated at the time she married 
the veteran.  She recounted that J.B. had abandoned her and 
their two children in 1975 without any apparent reason.  The 
next time she saw J.B. was in 1984 in Olongapo City.  She 
recalled seeing him in the street, but the did not speak to 
each other.  She had presumed that he was dead because she 
had not seen him for over seven years.  She decided to marry 
the veteran in 1982.  She indicated that she was "innocent" 
about the procedure of annulment of her first marriage.  That 
is why it was easy for her to lie on her marriage contract 
that she was single at the time.  She reported that the 
veteran was aware that she was still married to J.B.  She 
related that she never intended to terminate her first 
marriage so she never attempted to locate J.B. or contact his 
parents.  A friend advised her and the veteran to annul her 
first marriage.  Therefore, in October 1983, she and the 
veteran went to Guam to annul her first marriage.  They 
consulted with an attorney in Guam.  She could not recall the 
procedural details except that a month later she received the 
Decree of Annulment from the Superior Court in Guam.  She 
admitted to providing fictitious information to the Superior 
Court in Guam just to meet the requirements.  For example, 
she provided a fictitious address for J.B.  She claimed that 
it was the veteran's idea to annul her first marriage in 
Guam.    

In a July 1998 deposition transcript of J.B., taken before a 
representative of VA.  According to J.B.'s sworn testimony, 
he married the appellant in January 1968.  He recounted that 
they separated in 1975.  His mother took custody of their 
daughter and her mother took custody of their son.  After the 
separation, she moved away to work.  He would see her when 
she returned to visit her parents.  Occasionally, she brought 
the veteran with her.  J.B. reported that the appellant and 
her attorney approached him before she was to marry the 
veteran.  They told him to sign a document that would 
legalize her marriage with the veteran.  J.B., however, 
refused to sign it.  He was unaware that his marriage with 
the appellant was subsequently annulled by a court in Guam.  
He alleged that in 1986 or 1987, the appellant asked an 
intermediary to convince J.B. to testify.  Reportedly, if he 
agreed, the appellant would share a quarter of the monetary 
benefits that she and the children would receive.  J.B. 
agreed.  As a result, he reported that he falsely testified 
in court sometime in 1989 that he abandoned his wife and 
family from 1975 to 1987.  The Board notes that J.B. refused 
to sign the transcript because he was afraid of meeting the 
appellant's attorney.

In December 1998, an investigator for VA interviewed the 
appellant's father.  He provided the following information.  
He and his wife, the appellant's mother, gave parental 
consent for the appellant to marry J.B.  The appellant's 
father knew about the appellant's separation with J.B. and 
the subsequent alleged marriage to the veteran.  He testified 
that J.B. never left the town where they lived, Castillejos, 
since the separation, and that the appellant had seen J.B. 
regularly.  J.B. had worked in Subic Base after the 
separation, while the appellant went to Angeles City to find 
work.  There, she met the veteran.  The appellant's father 
had no knowledge of the annulment of his daughter and J.B.  
He added that, after the separation, he took care of his 
grandson, and his granddaughter lived with the J.B.'s mother.  
He reported that the appellant came home from Angeles City to 
provide financial support to her children.  He admitted that 
the appellant and J.B. often met in the street.  He could 
attest that J.B. did not go into hiding from 1975 to 1984.  
Throughout this period, the appellant and J.B. made regular 
contacts.  He was surprised when the appellant declared that 
J.B. had disappeared for eight years without a trace.  The 
investigator indicated that he found the witness credible.

An investigator for VA deposed the appellant in December 
1998.  She acknowledged that her statements in the July 1998 
deposition were all true and correct.  She addressed issues 
raised by her J.B.'s July 1998 deposition.  For example, J.B. 
reported that he never left Castillejos, Zambales after the 
separation.  She responded that he had not really seen him 
since that time.  She tried to find him.  His mother never 
knew her son's whereabouts.  She reaffirmed that she met J.B. 
in Olongapo City, after she was married to the veteran.  She 
met the veteran while working as a waitress in Angeles City 
from 1977 to 1979.  She would go home every two months during 
this time.  Her daughter was living with J.B.'s mother and 
her son lived with her parents.  Her parent's house and 
J.B.'s mother's house was 150 meters apart.  The appellant 
reported that she saw her mother-in-law but never spoke to 
her during this time.  After 1979, she lived with the veteran 
in other cities.  Although she admitted to knowing an 
attorney named B.D., she could not remember whether she 
retained B.D. in order to legalize her marriage to the 
veteran.  She also could not remember whether she and B.D. 
asked J.B. to sign the annulment papers.  She did not know 
why her attorney, E.C., filed the annulment in Guam as 
opposed to the Philippines.

According to a February 1999 VA report of field examination, 
the investigator went to Castillejos, Zambales and performed 
discreet interviews and a record search.  His efforts 
disclosed relevant information to the resolution of issues 
regarding validity of the nullification of the appellant's 
previous marriage.  The examiner commented that the witnesses 
appeared credible.  The examiner commented that the appellant 
was evasive and not spontaneous in her responses during the 
December 1998 deposition.  The investigator searched the 
records in Castillejos.  He found the marriage record of the 
appellant and J.B. in January 1968.  Additional witnesses 
included a classmate of the appellant's from high school.  
She had first hand personal knowledge that the appellant and 
J.B. communicated with each other after 1975.  The 
investigator found the classmate credible.

In August 1999, the VA RO in San Francisco, California 
provided a legal opinion with respect to this case.  By 
history, the opinion notes that the appellant married J.B. in 
January 1968.  Subsequently, the appellant listed her status 
as single on a July 1982 marriage application in the 
Philippines.  The appellant and the veteran participated in a 
second marriage ceremony in October 1983 in Arizona.  In 
Guam, in January 1984, the appellant obtained a "Decree of 
Annulment" from her marriage to J.B.  The veteran died in a 
motor vehicle accident in September 1984.  In July 1989, a 
Philippine Regional Trial Court adjudged that J.B. was an 
absentee for seven years, thus making the appellant's July 
1982 marriage to the veteran valid.  The January 1984 "Decree 
of Annulment" from Guam post-dates the appellant's marriages 
of July 1982 and October 1983, and did nothing to correct the 
appellant's preexisting marital status on these dates.  As 
such, the appellant's remaining argument is that she 
nevertheless had the capacity to marry based on the absence 
of J.B.  Along these lines, the opinion notes that Article 83 
of the Civil Code of the Philippines states that:

Any marriage subsequently contracted by any person 
during the lifetime of the first spouse of such 
person with any person other than such first spouse 
shall be illegal and void from its performance, 
unless;

The first marriage was annulled or dissolved.

The opinion points out that the appellant's marriage was not 
annulled until January 1984 and, thus, Article 83 did not 
apply to her July 1982 marriage.

The opinion indicates that these issues are also addressed 
under Chapter 13, Section 3606 of the Arizona Statutes, which 
states as follows:

Bigamy; classification; exception

A person having a spouse living who knowingly 
marries any other person is guilty of a class 5 
felony.

Subsection A of this section does not extend to a 
person whose spouse by the former marriage has been 
absent for five successive years without being 
known to such person within that time to be living, 
nor to any person whose former marriage has been 
pronounced void, annulled or dissolved by judgment 
of a competent court.

Applied to this case, the appellant's marriage was not 
annulled until January 1984 and this provision does not apply 
to her October 1983 marriage to the veteran in Arizona.

The opinion notes that, in support of her argument that her 
July 1982 marriage to the veteran was valid, the appellant 
obtained a decision by a Philippines Regional Trial Court 
that found that this marriage was valid because J.B. was in 
fact an absentee for seven years.  A reading of the decision 
shows that J.B.'s alleged absence was the sole basis for 
finding the July 1982 marriage valid.  In contrast to the 
requirements of the Philippines Regional Trial Court, 
38 C.F.R. § 3.212(a) directs that if satisfactory evidence is 
produced establishing the fact of the continued and 
unexplained absence of any individual from his or her home 
and family for a period of seven years or more and that a 
diligent search disclosed no evidence of his or her existence 
after the date of disappearance, and if evidence as provided 
in 38 C.F.R. § 3.211 (1999) cannot be furnished, the death of 
such individual as of the expiration of such period may be 
considered as sufficiently proved.  

Unlike the Philippines Regional Trial Court, 38 C.F.R. 
§ 3.212 requires evidence of a diligent search.  The 
Philippines Regional Trial Court did not address this issue 
at all.  Thus, the Philippines Regional Trial Court's 
decision did not produce satisfactory evidence as required by 
38 C.F.R. § 3.212, moreover, other evidence in the record of 
this case indicates the likelihood of fraud on the part of 
the appellant.  If it is determined that the appellant 
obtained the decision of the Philippine Court due to fraud, 
then there was an additional reason why the decision should 
not be accepted as satisfactory evidence.  By analogy, the 
Code of Federal Regulations directs that VA may reject 
annulments by courts if they were obtained by fraud. 

The opinion concludes that if it is determined that there is 
no satisfactory evidence establishing the fact of J.B.'s 
absence from his home for more than seven years or if 
determined that there is no satisfactory evidence that there 
was a diligent search which disclosed no evidence of his 
existence after his disappearance, then the marriages between 
the veteran and the appellant were invalid for purposes of VA 
benefit decisions.  The VA Regional Counsel concluded that 
there is no credible evidence in the file that supported a 
finding of a diligent search by the appellant.

Analysis

The term "spouse" means a person of the opposite sex whose 
marriage was valid under the law of the place where the 
parties resided at the time of their marriage  38 C.F.R. §§ 
3.1(j), 3.50(a)(c).

The VA is not obliged to determine whether a claim for 
spousal benefits is well grounded until the veteran or the 
spouse seeking benefits first submits preponderating evidence 
to show that he or she is a claimant under the law.  
Dedicatoria v. Brown, 8 Vet. App. 441 (1995); see also 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  Accordingly, the 
appellant "has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction." Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991); see 38 C.F.R. § 3.205 (1999) (providing for a 
number of ways that a spouse can prove marital status). 

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.

Benefits may be granted where a claimant, without knowledge 
of any legal impediment, entered into a marriage with the 
veteran which, but for the impediment, would have been valid, 
and she thereafter cohabited with continuously before his 
death or for any period of time if a child was born of the 
purported marriage or was born to them before such marriage.  
Such marriages are "deemed valid" for the purposes of VA 
regulations.  38 U.S.C.A. § 103(a) (West 1991); 38 C.F.R. § 
3.52(b) (1999).  A claimant's signed statement that he or she 
had no knowledge of an impediment to marriage to a veteran 
will be accepted, in the absence of information to the 
contrary, as proof of that fact. 38 C.F.R. § 3.205(c).

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by "the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued." 38 U.S.C.A. § 103(c) 
(West 1991); 38 C.F.R. § 3.1(j); see also Badua v. Brown, 5 
Vet. App. 472, 474 (1993).  Here, the appellant and the 
veteran were married in the Philippines, and while the Court 
has recognized that, generally, "foreign law must be proved," 
Brillo v. Brown, 7 Vet. App. 102, 105 (1995) (citing Cuba 
R.R. Co. v. Crosby, 222 U.S. 473 (1912), the Court has taken 
judicial notice of the relevant portion of the Philippine 
Civil Code because it has been cited by the Court in the 
past.  See Brillo, 7 Vet. App. at 105; see also Badua, 5 Vet. 
App. at 474.  

Article 83 of the Philippine Civil Code provides that:  any 
marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person 
other than such first spouse shall be illegal and void from 
its performance, unless:  (1) the first marriage was annulled 
or dissolved; or (2) the first spouse had been absent for 
seven consecutive years at the time of the second marriage 
without the spouse present having news of the absentee being 
alive, or if the absentee, though he has been absent for less 
than seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the absentee is 
presumed dead.  The marriage so contracted shall be valid in 
any of the three cases until declared null and void by a 
competent court.  Badua.

The Board finds that the appellant's marriage to the veteran 
was illegal and void pursuant to Article 83 of the Philippine 
Code for the following reasons.  First, the appellant's first 
marriage was not annulled or dissolved when she married the 
veteran.  For example, a Philippine marriage certificate 
shows that the appellant married J.B. in 1968.  Second, the 
appellant admitted under oath on several occasions that she 
was still married to J.B. when she married the veteran in 
July 1982.  Third, there is no evidence that her first 
marriage was legally annulled or dissolved prior to her 
marriage to the veteran in July 1982.  Therefore, the Board 
finds that the appellant's marriage to J.B. was not annulled 
or dissolved when she married the veteran in July 1982.

Second, the Board finds that J.B. had not been absent for 
seven consecutive years at the time of her marriage to the 
veteran in July 1982.  The evidence shows that she had heard 
news that J.B. was alive during the period of his alleged 
seven year disappearance from 1975 to July 1982.  For 
example, in March 1985, the appellant submitted a VA Form 21-
1775, Statement of Disappearance.  She reported that her J.B. 
was last seen during the Olongapo Fiesta in December 1975 by 
a witness, F.F., who lived in Olongapo City.  Therefore, by 
her own admission, she knew that J.B. was alive in December 
1975.  She filed this report and signed it.  Nevertheless, 
she married the veteran in July 1982, less than seven years 
since December 1975.  In other words, by her own statement, 
she knew that J.B. was alive in December 1975, and yet she 
married the veteran less than seven years later in July 1982.  

She later testified that she never filed a police report 
after J.B. left, but she did inquire about him.  Her 
inquiries revealed that he was a taxi driver.  Again, this 
shows that after the separation, she was aware that he was 
still alive.  Therefore, the Board finds that J.B. was not 
absent for seven consecutive years at the time of her 
marriage to the veteran.  

Third, given that J.B. was not absent for seven consecutive 
years, the Board also finds that the appellant has not proven 
by a preponderance of the evidence that she considered or 
believed that J.B. was dead at the time she married the 
veteran in July 1982.  The evidence shows that J.B. continued 
to live in Castillejos after they apparently separated in 
1975.  For example, J.B. testified that he continued to live 
there.  His testimony is corroborated by the appellant's 
father.  Furthermore, the appellant's father, who took care 
of the couple's son, knew that the appellant and J.B. saw 
each other between 1975 and 1982.  In addition, the J.B.'s 
mother, the daughter of the appellant, and others reported 
that J.B. continued to live in Castillejos after 1975.  

Moreover, the appellant's daughter testified that she saw her 
father, J.B., after the separation while she lived with her 
paternal grandmother.  Later she went to live with the 
appellant and the veteran.  The daughter testified that the 
appellant knew that J.B. was alive, but did not know where he 
was.  The daughter further testified that she saw her father 
routinely, although she reportedly never told her mother.  
The Board finds the foregoing testimonies compelling as they 
show that the appellant knew that J.B. was alive and that she 
met him on occasion between 1975 and July 1982.  Based on the 
foregoing, it is hard to believe that the appellant did not 
know that J.B. was alive given that her father (who took care 
of the appellant's son), daughter, and ex-mother-in-law (who 
took care of the appellant's daughter) all knew that he was 
alive and living in Castillejos when she married the veteran.

In comparison, the Board finds that the evidence presented by 
the appellant is not credible.  She has provided a number of 
contradictory accounts about her state of mind when she 
married the veteran in July 1982.  For example, she contended 
that she believed J.B. was dead because he had disappeared 
for seven years.  Yet, during this time, her daughter lived 
with J.B.'s mother.  Both the daughter and J.B.'s mother 
testified that he was alive and living in town during this 
time.  Moreover, the appellant's father, who took care of the 
appellant's son, knew that J.B. was alive in July 1982 and 
that the appellant and J.B. had met on occasion.  In light of 
this testimony, and given that the appellant admitted to 
regularly visiting her son who lived with her parents, and 
her daughter who lived with J.B.'s mother, the Board finds it 
impossible to believe that the appellant thought that J.B. 
was dead when she married the veteran.

Even if the Board were to assume, without conceding, that she 
actually believed that J.B. were dead, it begs the question 
why she did not attempt to have him officially declared dead 
before marrying the veteran.  Instead, she lied on the July 
1982 marriage certificate by indicating that she had never 
been married before.  Soon after, in late 1983, she and the 
veteran went to Guam to have her first marriage annulled.  
There, she informed the court in Guam that her first husband 
was still alive, but she provided a false address for him.  
In October 1983, she and the veteran apparently were married 
again in Arizona.  Then, she recounted in July 1998 that 
after the separation in 1975 she had not seen J.B. until 
1984.  This makes no sense.  If she believed that J.B. were 
dead when she married the veteran in July 1982, and she did 
not discover that J.B. was alive until 1984, why did she try 
to annul the first marriage in 1983 and marry the veteran 
again in Arizona.  The Board finds that the appellant has 
failed to explain this adequately.  

Moreover, she lied on the October 1984 VA claim for benefits 
by writing that she had only been married to the veteran.  
She clearly failed to mention her first marriage, even though 
she went to Guam a year before to get an annulment, she 
remarried the veteran in Arizona in October 1983, and she 
reportedly saw J.B. in 1984 for the first time after 
allegedly presuming that he was dead since 1975.  Her actions 
reflect poorly on her veracity.

The Board further finds that the January 1984 "Decree of 
Annulment" from a court in Guam and the October 1990 Entry of 
Judgment from a Philippine Court declaring the marriage of 
the appellant and the veteran "valid," are not relevant 
because, as noted by the August 1999 VA legal opinion, they 
were decided after the performance of the marriage to the 
veteran.   By definition annulments precede remarriage.

Accordingly, applying the law of the Philippines where the 
parties resided, the Board finds that, at the time of the 
marriage to the veteran in July 1982, the appellant was 
legally married to J.B., and she knew that he was alive.  
Thus, the marriage to the veteran was not valid.  The January 
1984 "Decree of Annulment" and the October 1990 Entry of 
Judgment are not relevant for VA purposes because they were 
decided after the marriage was performed.

The same is true with respect to the October 1983 marriage in 
Arizona.  This marriage is not valid either because she knew 
that J.B. was alive at the time.  Furthermore, the January 
1984 "Decree of Annulment" and the October 1990 Entry of 
Judgment are not relevant because they were decided after the 
performance of the marriage to the veteran in Arizona.  Thus, 
the July 1982 marriage in the Philippines and the October 
1983 marriage in Arizona are not valid for VA purposes.

The Board also finds that, even if the October 1990 Entry of 
Judgment were relevant, it is not credible evidence because 
it is not based on the facts of the case.  For example, it is 
based solely on the appellant's contention that she presumed 
J.B. was dead because he had abandoned her for over seven 
years.  Yet, as discussed above, the Board has found based on 
a thorough review of the evidence that her contention is not 
true.  Moreover, this "Judgment" borders on the absurd 
because it also provides that the appellant and J.B. are free 
to live together as "husband and wife," since by the death 
of [the veteran], and the reappearance of the [first 
husband], their marriage still subsists."  (emphasis added).  

Furthermore, the Board finds that the October 1990 Entry 
of Judgment is not credible because it was secured by 
fraud.  The regulations define fraud as an act committed 
when a person knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Department of Veterans Affairs, and 
any person who commits fraud forfeits all rights to 
benefits under all laws administered by the Department of 
Veterans Affairs other than laws relating to insurance 
benefits.  38 C.F.R. § 3.901 (1999).  

In this case, the factual basis for the "Judgment" is 
clearly fraudulent.  For example, J.B. attested to a VA 
investigator in July 1998 that he falsely testified in 
before a court in 1989 that he had abandoned his wife and 
family from 1975 to 1987.  He indicated that provided the 
false testimony because the appellant agreed to pay him a 
quarter of any VA benefits that she would receive.  The 
Board finds J.B.'s description of fraud credible.  As 
discussed previously, the evidence of record clearly 
shows that JB continued to live in Castillejos and that 
he had contact with the appellant between the separation 
in 1975 and the marriage to the veteran in July 1982.  
Thus, the finding in the "Judgment" that J.B. had 
abandoned the appellant for over seven years is not 
supported by the evidence of record.

Therefore, the Board finds that the October 1990 Entry of 
Judgment is not binding on VA with respect to the issue on 
appeal because it was decided after the appellant married the 
veteran in July 1982 and October 1983, it was based on 
fraudulent testimony, and it was not based on the complete 
facts.

As noted above, before applying for benefits, a veteran's 
spouse must supply proof of her or his marital status in 
order to achieve claimant status.  Accordingly, the appellant 
"has the burden to come forward with preponderating evidence 
of a valid marriage under the laws of the appropriate 
jurisdiction."  Aguilar, 2 Vet. App. at 23.  Thus, the Board 
finds that the appellant has failed to show by a 
preponderance of the evidence that a valid marriage existed 
between her and the veteran under either the laws of the 
Philippines, or Arizona.

A veteran or spouse who fails to submit appropriate evidence 
never attains the status of claimant.  Id.  In this case, 
there is no obligation or duty to assist the appellant in 
developing the facts pertinent to the claim because she has 
not submitted evidence which shows or establishes that she 
has the basic eligibility for the benefits sought by virtue 
of status as the surviving spouse of the veteran.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Court has 
observed that the use of the statutory term "well grounded" 
should be confined to matters in which the evidence is 
dispositive. Therefore, in cases such as this, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.



ORDER

The appeal for entitlement to recognition as the surviving 
spouse of the veteran for VA purposes is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

